United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 2, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-30983
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RYAN D. ROBERSON,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                       USDC No. 03-CR-50002-ALL
                         --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Appointed counsel for Ryan D. Roberson has filed a motion

to withdraw and an accompanying brief as required by Anders v.

California, 386 U.S. 738, 744 (1967).   Roberson has not filed a

response.

     Our independent review of counsel’s brief and the record

discloses no nonfrivolous issues for appeal.   We note, however,

that the bill of information charged Roberson with conspiracy to



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-30983
                                -2-

distribute cocaine base but the judgment states the offense as

conspiracy to possess with intent to distribute cocaine base.

     Accordingly, Roberson’s conviction and sentence are

AFFIRMED, but the matter is REMANDED TO THE DISTRICT COURT for

correction of the clerical error pursuant to FED. R. CRIM. P. 36.

Counsel’s motion to withdraw is DENIED.